Citation Nr: 0934631	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
powder burns of both eyes, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2006.  In July 2007, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).  The appeal was remanded in November 2008.


FINDINGS OF FACT

1.  Residuals of gunshot powder burns of both eyes are 
manifested by retained powder fragments, corneal scarring, 
complaints of blurred vision related to reading or other 
close work, dry eyes, itching, and episodic pain in the eyes 
with no measurable decreased visual acuity confirmed on 
examination.  

2.  The schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of gunshot powder burns of both eyes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.10, 4.75, 4.84a, Diagnostic Code 6009 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In a letter dated in December 2008 the Veteran was advised of 
the information necessary to substantiate his claims, 
including increased rating claims.  The RO advised the 
claimant of his and VA's respective duties for obtaining 
different types of evidence.  The Veteran was informed of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
treatment records, or statements discussing his disability 
symptoms from people who had witnessed how they affected him.  
In addition, he was informed that a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  He was also 
provided with the rating criteria pertaining to the eye 
disability.  In addition, he was given information regarding 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Subsequent to this notice, the claim was 
readjudicated in a supplemental statement of the case dated 
in July 2009, thus curing the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

As to the duty to assist, the Veteran's VA and service 
treatment records have been obtained, as have other treatment 
records adequately identified by the Veteran.  VA 
examinations have been conducted, with the most recent 
conducted in June 2009.  These examinations were based upon 
consideration of the Veteran's prior medical history, 
including medical records and examinations and also describe 
the disabilities in sufficient detail for the Board to make 
an informed decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Furthermore, the Veteran testified about 
the impact that this disability has on his daily activities 
at a Travel Board hearing in July 2007.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Separate ratings for separate periods of time (staged 
ratings) may be granted for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service treatment records show that the Veteran was 
hospitalized in December 1968, after having been shot with a 
blank rifle cartridge bullet during a mock battle, which 
resulted in multiple fine black powder particles over his 
face and eyes.  Multiple particles were embedded in both 
corneas, there was severe edema over the right cornea, and 
the fundi could not be seen in either eye.  His visual acuity 
was reduced to light perception in the right eye and 20/200 
in the left eye.  During the hospitalization, in addition to 
medication and eye washes, multiple pieces of black foreign 
matter were removed from the corneas and conjunctiva.  His 
visual acuity rapidly improved to 20/50 in the right eye and 
20/30 in the left eye, and it was anticipated that he would 
recover almost normal vision in both eyes.  

Follow-up treatment in December 1968 and January 1969 
disclosed a few specks on the conjunctiva bilaterally, which 
would not be removed at that time.  His visual acuity was 
20/30 in the right eye and 20/20 in the left eye.  On the 
separation examination in January 1970, it was noted that he 
had no complications from the powder injury, and visual 
acuity was 20/20 bilaterally.  

Following a VA examination in November 1971, in a December 
1971 rating decision, service connection was granted for 
powder specks in the eyeballs and lids, non-disfiguring, 
secondary to accidental blank gunshot.  A noncompensable 
evaluation was assigned.  In a July 1978 rating decision, he 
was granted a 10 percent rating for symptoms related to the 
retained foreign bodies.  

The Veteran's claim for an increased rating was received in 
March 2006.  He contended that he has trouble driving, 
especially at night, when the lines appear double.  At his 
hearing before the undersigned in July 2007, he and his wife 
testified regarding his symptoms.  He stated that his primary 
complaints are of blurred vision when he has to read for any 
length of time, and of continuous itching and frequent pain 
and burning in his eyes.  He obtains only very short term 
relief from the use of various eye drops and ointments.  

The Veteran also testified regarding what he feels to be 
disfigurement of the eye, with a drooping eyelid, and eyes 
that look tired and bloodshot.  However, service connection 
for brow ptosis and blepharoptosis, claimed as disfigurement 
around the eyes, was denied by the RO in a February 2007 
rating decision.  Ptosis is a drooping of the upper eyelid; 
blepharoptosis is a type of ptosis.  Dorland's Illustrated 
Medical Dictionary 1542 (30th ed. 2003).  There is no 
indication that the Veteran filed a notice of disagreement 
with that determination, and, accordingly, it is not before 
the Board at this time.  

A VA examination in April 2006 disclosed multiple small 
stromal corneal scars in the right eye, with no scarring in 
the left eye.  He was noted to be not visually disabled as 
the scars were outside the visual axis and he was 20/20 in 
both eyes.  It was likely that the complaints of redness and 
irritation were related to the in-service accident residuals.  
The Veteran also had a small area of retinal pigment 
epithelium (RPE) atrophy in the left eye.  He had a normal 
fundus and macular examination in 1978.  In 1995 examination 
revealed a macular cyst of the left eye.  He now had a small 
scar outside the macula, with no associated visual 
disability, and no scotoma on the visual field.  This was not 
related to the in-service trauma, but most consistent with an 
old cystoid serous retinopathy, an idiopathic disorder.  He 
also had suspected mild glaucoma, based on mild cup to disc 
asymmetry, with normal visual fields, unrelated to trauma.  
He had mild nuclear cataracts, which were age-related and not 
related any in-service injury.  

On a VA examination in January 2007, the Veteran was found to 
have corneal scars due to his gunpowder burns, which were not 
visually significant and were outside the visual axis.  He 
also had some pigment deposition in the superonasal 
conjunctiva of the right eye which was not visually 
significant.  His dry eyes were symptoms were considered to 
be at least as likely as not related to the ocular trauma.  
He had an area of RPE atrophy in the left macula, which was 
not related to the trauma as there was documentation of a 
normal fundus examination years after the incident.  It was 
most consistent with a past history of central serous 
chorioretinopathy, which was completely unrelated to the in-
service trauma.  He had mild nuclear cataracts, which were 
age-related and not related any in-service injury.  He had 
brow ptosis and blepharoptosis which were age-related and not 
related the ocular trauma.  

Records from N. Mayfield, O.D., dated from June to August 
2007 show that the Veteran complained of blurred vision.  His 
best corrected visual acuity was 20/30 in both eyes.  He had 
significant corneal scars in both eyes which caused his 
reduced vision.  The examiner concluded that the corneal 
scars caused a mild decrease in vision, which appeared to be 
stable, with no treatment at that time.  He also complained 
of dry eyes, and was placed on Restasis drops, but, on 
follow-up, he said he was not having any success with the 
drops.  Dr. Mayfield informed the Veteran that the only other 
treatment options were artificial tears or punctal occlusion 
in the eyes.  The Veteran elected to continue with artificial 
tears at that time.  He was also diagnosed with 
dermatochalasis in both eyes.  He was recommended to have 
blepharoplasty (plastic surgery of the eyelid) for this 
condition to improve his superior visual field.  He also had 
very mild, stable cataracts in both eyes, and a stable 
retinal scar in the left eye which did not affect his vision.  

In August 2007, H. Bares, M.D., noted that he Veteran had 
blepharoconjunctivitis and was to apply hot packs to his eye 
lids, and performed lid scrubs twice daily.  

VA records treatment records show a diagnosis of suspected 
glaucoma.  In September 2008, a diagnosis of suspected 
glaucoma, based on cup to disk ratio asymmetry, was noted, 
but this was characterized as mild, and none of the Veteran's 
symptoms have been attributed to this condition.  

Records dated from October 2002 to January 2009 from 
Fitzpatrick Eye Associates show that the Veteran complained 
of episodes of blurred vision.  In October 2002, myopia and 
presbyopia were noted.  In August 2006, he said the blurred 
vision episodes occurred a few times a week, and lasted from 
15 minutes to 2 hours.  Examination disclosed dry eyes, and a 
retinal lesion in the left eye, without leakage.  In April 
2007, it was noted that it was unable to prove that the dry 
eye was related to gunpowder.  In December 2008, he 
complained of soreness, redness, and puffiness around the 
eyes, for three days, as well s blurred vision in the left 
eye.  Visual acuity was 20/20 bilaterally on examination, and 
he was found to have an early chalazion of the right eye, as 
well as pannus in the right eye.  

On a VA examination in June 2009, the examiner noted that all 
records and the claims file had been reviewed.  The examiner 
noted that the Veteran had been documented to have several 
fine corneal scars, as well as some pigmentation of the 
conjunctiva in the right eye, as a result of having had 
gunshot powder sprayed it both eyes in service.  Fundus 
examination in 1978 had been normal, and he was found to have 
a retinal cyst in the left eye in the 1990's, with a 
diagnosis of old central serous retinopathy of the left eye 
which was unrelated to the trauma.  Currently, he reported 
blurred vision after reading or other near work of two hours, 
which did not allow him to continue.  He also reported 
increased artificial tear use during these time periods; he 
reported using artificial tears approximately every 2 hours 
during the day.  

On examination, uncorrected distant vision in the right eye 
was 20/25-2; in the left eye, it was 20/25.  Corrected 
distant vision in both eyes was 20/25-2.  Uncorrected near 
vision in both eyes was 20/100.  Corrected near vision in the 
right eye was 20/25 and 20/30 in the left eye.  On slit lamp 
examination, he had pigment deposition in the superonasal 
conjunctiva of the eye.  There were several small anterior 
stromal corneal scars in both eyes, worse on the right.  
There were trace nuclear sclerotic cataracts in both eyes.  
Visual field examination was normal.  A tear secretion test 
was normal.  In summary, the examiner concluded that the 
Veteran had a history of ocular trauma, due to gunpowder 
sprayed into both eyes.  He had residual corneal scars which 
were not visually significant and were primarily outside the 
visual axis, as well as some pigment deposition in the 
superonasal conjunctiva in the right eye which was not 
visually significant.  He complained of dry eye signs and 
symptoms with blurred vision noted primarily while reading or 
doing near work which was at least as likely as not related 
to the ocular trauma and retained conjunctival gunpowder he 
sustained in service.  He used artificial tears every two 
hours and had a normal basal tear secretion rate.  He had an 
area of RPE atrophy in the left macula, which was not related 
to the trauma as there was documentation of abnormal fundus 
examination years after the incident.  It was most consistent 
with a past history of central serous chorioretinopathy, 
which was completely unrelated to the in-service trauma.  He 
had mild nuclear cataracts, which were age-related and not 
related any in-service injury.  He also had presbyopia, which 
was age-related.  

The criteria for the evaluation of disabilities of the eyes 
were amended effective December 10, 2008, but these amended 
criteria govern cases only when the claim is filed on or 
after that date. 73 Fed. Reg. 66543 (November 10, 2008).  
Here, the claim for an increased rating for the service- 
connected eye disability was received in 2006; thus, the 
rating criteria revised effective December 20, 2008, are not 
applicable.

Under the rating schedule, an unhealed injury of the eye, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a, Code 6009.

He has been rated based on the criteria for active chronic 
conjunctivitis with objective symptoms.  That rating 
represents the maximum benefit under that Code section.  
38 C.F.R. § 4.84a, Code 6018.  The Board has considered the 
veteran's statement to the effect that he believes his 
disability should be evaluated under Diagnostic Code 6017, 
which provides for a single compensable rating of 30 percent 
for chronic, active trachomatous conjunctivitis (to be rated 
based on visual acuity impairment, a 30 percent rating is the 
minimum rating to be assigned with active pathology).  While 
the Veteran was note to have active blepharoconjunctivitis on 
one occasion during the appeal period, in April 2007, there 
is no evidence that his service connected right eye injury 
has resulted in trachomatous conjunctivitis.  

A rating based on visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75.  The severity of visual acuity 
loss is determined by applying the criteria set forth at 38 
C.F.R. § 4.84a.  Under these criteria, impairment of central 
visual acuity is evaluated from noncompensable to 100 percent 
based on the degree of the resulting impairment of visual 
acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  
For a 10 percent rating, visual acuity must be 20/50 in one 
eye and 20/40 in the other eye; higher ratings require 
increased visual impairment.  Id.  

The evidence, described above, shows that the Veteran has a 
number of diagnosed eye conditions.  Of these, ptosis, 
presbyopia, cataracts, and a retinal scar have been medically 
attributed to non-service-connected causes.  The corneal 
scarring is due the service-connected injury, although there 
are differing medical opinions as to whether there is any 
resulting visual impairment.  Dr. Mayfield stated, in August 
2007, that slight loss of visual acuity did result from the 
scarring, while the VA examiners have concluded that the 
scarring was not in the visual fields, and, hence, did not 
cause visual impairment.  In any event, the Veteran's best 
corrected visual acuity has not been shown to be worse than 
20/30 in either eye.  Thus, whatever the cause, his visual 
impairment does not warrant a compensable rating.  While he 
reported that lines appeared double while driving at night, 
eye examinations have not shown diplopia or loss of visual 
fields.  Accordingly, a higher rating is not warranted based 
on those criteria.  See 38 C.F.R. § 4.84a, Codes 6080, 6090.  

The symptoms attributed to his injury consist of complaints 
of retained powder fragments, corneal scarring, blurred 
vision related to reading or other close work, with no 
measurable decreased visual acuity confirmed on examination, 
with dry eyes, itching, and episodic pain in the eyes.  On 
one occasion only, in April 2007, he was noted to have active 
conjunctivitis.  However, this was not described as 
trachomatous conjunctivitis.  There have been no medically 
prescribed rest requirements.  According to the Veteran's 
statements, he does not have periods of incapacitation.  In 
sum, there is no objective evidence of a compensable visual 
disability associated with the service-connected gunpowder 
residuals, and the Board finds that the subjective symptoms 
described by the Veteran are contemplated by the 10 percent 
rating currently in effect.  

The Veteran contends that he has been told that blindness can 
eventually result from his condition.  This is not mentioned 
in the records, but, in any event, should the Veteran suffer 
an increase in the level of his visual impairment in the 
future, he is free to file a new claim for an increased 
rating.  

The Veteran's representative states that the schedular 
criteria are inadequate and requests that the case be 
returned to the RO for extraschedular consideration.  Thus, 
the Board must address the question of whether to refer the 
case for an extraschedular rating. See Barringer v. Peak, 22 
Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
Veteran's eye disability picture is contemplated by the 
rating schedule, which provides for higher evaluations for 
eye conditions.  As discussed above, diagnostic code 6009 
provides for rating the disability based on impairment of 
visual acuity or field loss, pain, rest- requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  Thus, the 
rating schedule is adequate, and referral for extraschedular 
consideration is not required.  As discussed above, the 
Veteran's symptoms do not meet the criteria for a higher 
rating during the appeal period.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  The Board does observe, however, that the 
Veteran does not claim to have actually missed work due to 
his service-connected eye condition, nor have any periods of 
hospitalization since service have been shown.  Thus, the 
schedular criteria are adequate, and referral for 
extraschedular consideration is not appropriate in this case.

In conclusion, the schedular criteria are adequate, and the 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for residuals of gunshot powder 
burns of both eyes.  Moreover, there has been no identifiable 
period of time since the effective date of service connection 
when a higher rating has been warranted.  The Veteran's 
residuals of gunshot powder burns of both eyes do not more 
closely approximate the criteria for a higher rating.  In 
reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for residuals of gunshot 
powder burns of both eyes is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


